238 Ga. 332 (1977)
232 S.E.2d 923
BARR et al.
v.
JACKSON COUNTY et al.
31790.
Supreme Court of Georgia.
Argued January 11, 1977.
Decided February 8, 1977.
*333 Larry W. Thomason, for appellants.
Davis, Davidson & Hopkins, Jack Davidson, Ronald K. Hopkins, for appellees.
JORDAN, Justice.
C. W. Barr and other taxpayers appeal from the dismissal of their equitable action against Jackson County, members of the Board of Commissioners of Roads and Revenues, and tax officials.
The first two counts of the complaint alleged a lack of uniformity of tax assessments, and the unconstitutionality of certain tax laws. Declaratory and injunctive relief was sought.
The third count alleged that the detailed actions of the county commissioners in administering the tax laws in the county constituted malpractice in office, and it was prayed that the commissioners be removed from office.
1. The trial judge correctly held that the appellants had an adequate remedy at law as to the allegations of the first two counts of the complaint, and that they were not entitled to relief in a court of equity. Tax Assessors v. Chitwood, 235 Ga. 147 (218 SE2d 759) (1975); Butts County v. Briscoe, 236 Ga. 233 (233 SE2d 199) (1976); Chilivis v. Kell, 236 Ga. 226 (223 SE2d 117) (1976).
2. The appellees have suggested that the issue is moot as to whether an equitable action would lie to remove the members of the Board of Commissioners of Roads and Revenues named as defendants in the complaint for alleged malpractice in office, since these commissioners are no longer in office. The appellants have, in effect, admitted that these commissioners are no longer in office. The issue raised by the third count is therefore moot.
Judgment affirmed. All the Justices concur.